EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Applicant’s election of Species I (figures 1 and 4) in the reply filed on July 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 2, line 3; “as the sound generation.” was changed to -- as sound generation. --.
In claim 4, line 4; “representing the emitted useful sounds” was changed to                                    -- representing emitted useful sounds --.
In claim 4, line 5; “representing the ambient noise.” was changed to                                                -- representing ambient noise. --.
In claim 7, line 4; “received, for” was changed to -- received for --.
In claim 10, line 2; “the amplifier” was changed to -- the audio amplifier --.
In claim 21, line 1; “claim 20,” was changed to -- claim 19, --.
In claim 21, line 2; “the first sound transducer unit” was changed to -- the sound transducer unit --.
In claim 21, line 4; “and and” was changed to -- and --.
In claim 21, line 5; “the at least one sound transducer unit” was changed to                                   --- the sound transducer unit --.
In claim 23, line 4; “transduce.” was changed to -- transducer. --.
In claim 24, line 1; “claim 23,” was changed to -- claim 20, --.
In claim 24, line 3; “first sound transducer” was changed to -- first sound transducer unit --.
The claims were amended in order to clarify the claim language and to provide clear antecedent basis for each term claimed therein.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a MEMS sound transducer.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest either:
1)  an amplifier unit for a MEMS sound transducer, which is operable as a microphone and as a loudspeaker, the amplifier unit comprising:  an audio amplifier for sound reproduction and/or sound recording; and a processor connected to the audio amplifier and designed in such a way that the MEMS sound transducer is operable simultaneously as a loudspeaker and as a microphone; or
2)  a sound-generating unit comprising:  a MEMS sound transducer, which is configured to be operable as a microphone and as a loudspeaker; and an amplifier unit coupled to the MEMS sound transducer and configured for sound reproduction and/or sound recording, wherein the amplifier unit includes an audio amplifier configured for sound reproduction and/or sound recording, and wherein the amplifier unit is configured so that the MEMS sound transducer is operable simultaneously as a loudspeaker and as a microphone.  (bold/underlined language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
July 26, 2022